Case 3:19-cv-00829-NJR-RJD Document 1-2 Filed 07/30/19 Page lof3 Page ID #10 ep

Case Number 20191 000338

Date: 3/12/2019 9:56 AM

Mark Von Nida

Clerk of Circuit Court

Third Judicial Circuit, Madison County [Hinois

IN THE CIRCUIT COURT
THIRD JUDICIAL CIRCUIT
MADISON COUNTY, ILLINOIS

SHIRLEY WILKINSON,

Plaintiff,
2019L 000338

=
o

VS.

WAL-MART STORES, INC.

d/b/a Wal-Mart Super Center #1071
Serve:

C.T. Corporation Systems

208 South LaSalle Street, Ste 814
Chicago, IL 60604

Set nee ie Me Neel ime Tet See tet Nemertina ae Same

Defendant.
COMPLAINT

Comes now the Plaintiff, Shirley Wilkinson, by and through her attorneys.
Mormino, Velloff & Snider, P.C., and for her cause of action against the Defendant,
Wal-Mart Stores, Inc. d/b/a Wal-Mart Super Center #1071, states as follows:

1. That the Defendant, Wal-Mart Stores, Inc., is a Delaware corporation
licensed to do business in the State of Illinois as a retail facility located at 610
Wesley Drive, Wood River, Madison County, Illinois.

2. That on or about March 17, 2017, at approximately 8:20 p.m., the
Piaintiff was a patron at said establishment.

3. That while shopping at said establishment, an employee of the
Defendant, pushing a rocker cart of merchandise, struck the Plaintiff with the cart
causing her injuries.

4. That it was then and there the duty of the Defendant to exercise

reasonable care for the safety of others.

Page | of 3 19-L-

03/15/2019
Case 3:19-cv-00829-NJR-RJD Document 1-2 Filed 07/30/19 Page 2of3 Page ID#11

5. That notwithstanding said duty, the Defendant, through the actions of its
agents, servants and employees, committed one or more of the following negligent
acts or omissions:

a. Failed to keep a proper lookout while pushing rocker carts;

b. Failed to warn patrons of the condition created by employees
pushing rocker carts;

c. Striking the Plaintiff with a rocker cart.

6. That as a direct and proximate result of one or more of the foregoing, the
Plaintiff was injured, including injuries to her neck and back; that she has in the past
and will in the future suffer pain of body and mind, incur medical bills in an attempt
to be cured of the aforesaid, and lose sums of money that she would otherwise be
able to make as an able-bodied person, all to her detriment in a sum in excess of
$50,000.

WHEREFORE, the Plaintiff, Shirley Wilkinson, prays judgment against the
Defendant, Wal-Mart Stores, {nc. d/b/a Wal-Mart Super Center #1071, for a sum in
excess of $50,000, plus costs of sult.

Respectfully submitted,

“fSf' Samuel A. Mormino, Jr.
Samuel A. Mormino, Jr.
3517 College Avenue

Alton, IL 62002

Phone: (618) 465-2541
Fax: (618) 462-4032

E-mail: sam@mvslawyers.com

cindy@mvslawyers.com
06196239

Page 2 of 3 19-L-

03/15/2019
Case 3:19-cv-00829-NJR-RJD Document 1-2 Filed 07/30/19 Page 30f3 Page ID #12

IN THE CIRCUIT COURT
THIRD JUDICIAL CIRCUIT
MADISON COUNTY, ILLINOIS
SHIRLEY WILKINSON,
Plaintiff,

VS.

WAL-MART STORES, INC. D/B/A
WAL-MART SUPER CENTER #1071,

eee ee ee met “nee Se” “ieee Smee” Mee eee
o

Defendant.
STATE OF ILLINOIS )
)SS
COUNTY OF MADISON |)
AFFIDAVIT
|, Samuel A. Mormino, Jr., being first duly sworn according to law under
oath hereby states as follows:
1. That | am an attorney licensed to practice law in the State of Illinois.
2. That | am the representative of the Plaintiff in this cause, Shirley
Wilkinson.
3. That pursuant to Supreme Court Rule 222, | affirmatively state that the
total sum of money damages sought in ali Counts of this claim is in excess of

$50,000.00.

4. That this Affidavit is made in good faith.

 

Samuel A. Mormino, Jr.

Subscribed and sworn to before me this Lot day of March, 2019.

 

 

OFFICIAL SEAL
, JANE WOODSON
We Sea ae ts

mmission Expires
Page 3 of 3 , — 19-L-

 

 

03/15/2019
